Citation Nr: 0415634	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for coccyx contusion 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from June 1982 to May 1986.


This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously under the jurisdiction of the St. 
Petersburg Regional Office, and was transferred to the 
Winston-Salem Regional Office in February 2002.

REMAND

Initially the Board notes that in an October 2003 VA Form 9, 
substantive appeal, the appellant indicated that she was 
appealing the issues of service connection for lumbosacral 
disc disease, and that her coccyx continues to be painful.  
In a January 2004 letter to the veteran, the RO subsequently 
denied the claim for service connection for lumbosacral disc 
disease.  The veteran should be advised on her appeal rights 
in this regard.  The veteran has not initiated an appeal to 
the January 2004 denial.  Thus, the only claim on appeal at 
this time is that of an increased rating for the service-
connected coccyx contusion.

The record reflects that a letter dated in March 2002, and 
other correspondence to the appellant by the RO, do not fully 
satisfy the notification and duty to assist requirements of 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.

Although the March 2002 VCAA letter advised the appellant of 
the requirements for a claim of entitlement to service 
connection, it did not advise on the requirements for an 
increased rating claim for the service-connected coccyx 
disability, which is the only claim currently on appeal.  

Specifically, the correspondence did not inform the appellant 
of the evidence and information necessary to substantiate her 
claim for an increased rating, the evidence and information 
that she should submit to substantiate the claim, and the 
evidence that VA will obtain to substantiate the claim. .  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the apparent confusion in the record pertaining to 
these two claims, the Board finds that due process requires 
further notification in this regard.

Finally, it does not appear that the RO has complied with its 
duty under 38 C.F.R. § 3.159(b) (2003) to request the veteran 
to submit any pertinent evidence in her possession with 
respect the all pending claims.

It is also possible that additional VA treatment records 
exist pertinent to the service-connected coccyx disability.  
As the case must be remanded for the foregoing reasons, the 
RO should obtain any additional VA treatment records dated 
since June 2003.  These records are considered part of the 
record on appeal since they are within VA's constructive 
possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:

1.  The RO should issue a letter to the 
appellant providing her with the notice 
required under 38 U.S.C. §§ 5103, 5103(a) 
and 38 C.F.R. § 3.159, pertaining to a 
claim for an increased rating for the 
service-connected coccyx contusion 
disability.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence relevant to the service-
connected coccyx disability, identified 
but not provided by the appellant, to 
include VA treatment records from about 
June 2003 to the present.  If the RO is 
unable to obtain a copy of any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.

3.  After all appropriate evidentiary 
development and notification under the 
VCAA for the increased rating claim has 
been completed, the RO should rate the 
veteran's coccyx disability under the 
applicable schedular criteria.

4.  The RO should also inform the veteran 
of the requirements to perfect an appeal 
with respect to the issue of service 
connection for lumbosacral disc disease.

5.  If the benefit(s) sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent applicable and pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



